Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 03/17/21 is acknowledged.  The traversal is on the ground(s) that the embodiments are mischaracterized in error.  This is not found persuasive because Species 2, at least, cannot “perform a second filtering operation on the raw data in parallel with the first filtering operation” since the second filtering relies on the output of the first filter – as illustrated in figure 6. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image device configured to in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0180707, hereinafter Li) in view of Naruse et al. (US 2016/0241779, hereinafter Naruse).
Re claim 1, Li discloses, an image signal processor comprising: a second sharpening filter (130) configured to perform a second filtering operation on the raw data in parallel with the first filtering operation to output a second sharpness data (par [0033]); an edge determiner (110) configured to determine an edge strength of an image corresponding to the raw data based on the raw data (par [0030]) and to adjust a first weight and a second weight based on the edge strength (120, par [0032]); and a combiner configured to combine a first weight data in which the first weight is reflected in the first sharpness data and a second weight data in which the second weight is reflected in the second sharpness data to generate an output data (par [0035]).
Li fails to explicitly disclose limitations which are disclosed by Naruse as follows: a first sharpening filter (38) configured to perform a first filtering operation on raw data output from an external image device to output a first sharpness data (pars [0080]-[0081]); a second sharpening filter (39) configured to perform a second filtering operation on the raw data in parallel with the first filtering operation to output a second sharpness data (pars [0080]-[0081]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a first sharpening filter configured to perform a first 
Re claim 2, the combination of Li and Naruse discloses a color sensor (Naruse par [0067]) but fails to explicitly disclose a bayer format.
Official Notice is taken to note that utilizing a bayer format is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine a bayer format with the processor of Li and Naruse in order to utilize a common sensor for reduced costs.
Re claim 6, the combination of Li and Naruse discloses the limitations of claim 1 including a demosaic module configured to convert the raw data into a full-color data, wherein the demosaic module is configured to operate in parallel with the first and second sharpening filters (Naruse par [0076]).
Re claim 7, the combination of Li and Naruse discloses the limitations of claim 6 including wherein the combiner is configured to add the full-color data, the first weight data, and the second weight data together to generate the output data (Li pars [0035] and [0050], Naruse pars [0084] and [0096]).
Re claim 8, the combination of Li and Naruse discloses the limitations of claim 1 including wherein the edge determiner is configured to determine the edge strength based on an edge map or a local variance about the raw data (Li pars [0030]-[0032]).
Re claim 9, the combination of Li and Naruse discloses the limitations of claim 1 including wherein: the first sharpening filter is configured to perform the first filtering operation 
Re claim 10, the combination of Li and Naruse discloses the limitations of claim 1 including wherein the output data is stored in an external memory device (Naruse par [0070]).
Claims 11, 14, 15, 16, and 17 are rejected for the reasons stated in claims 1, 6, 7, 1, and 9, respectively. The method steps and device as claimed would have been obvious and expected by the processor of Li and Naruse
Re claim 13, the combination of Li and Naruse discloses the limitations of claim 11 including wherein in the step of adjusting the first weight and the second weight: when the edge strength is greater than or equal to a reference value, the first weight increases or the second weight decreases, and when the edge strength is less than the reference value, the first weight decreases or the second weight increases (Li par [0009]).
Re claim 18, the combination of Li and Naruse discloses the limitations of claim 16 including wherein: when the edge strength is equal to or greater than a reference value, the edge determiner is configured to increase the first weight or reduce the second weight, and when the edge strength is less than the reference value, the edge determiner configured to reduce the first weight or increase the second weight (Li par [0009]).
Re claim 19, the combination of Li and Naruse discloses the limitations of claim 16 including wherein the edge determiner is configured to determine the edge strength based on the raw data or the first sharpness data (Li pars [0030]-[0033]).
Re claim 20, the combination of Li and Naruse discloses the limitations of claim 16 including wherein the image signal processor further comprises: a noise reduction module (Naruse par [0076]) configured to remove noise of the raw data; a white balance module (Naruse par [0076]) configured to adjust a whit balance gain from an output of the noise reduction module; a gamma correction module (Naruse par [0076]) configured to correct a gamma value of the full-color data that is an output of the demosaic module; and a color .

Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696